DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36-41, 44-46, 48-49, 51-52, and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Berthon et al. (US Publication 2016/0339653; hereinafter Berthon), in view of Richert et al. (US Publication 2015/0158323; hereinafter Richert), and further in view of Biagiotti (US Publication 2002/0189474).
With regards to claim 31, Schwitzky teaches a sheet-fed printing press adapted to carry out printing on individual sheet-like substrates (FIG. 1A; col. 4, lines 34-42) for the production of bank notes (col. 4, lines 20-22), the printing press comprising: 
a substrate feeding device (feeding station 1) configured to feed a substrate to be treated (col. 4, lines 58-61); 
a delivery unit (delivery station 6) configured to receive the substrate (col. 5, lines 12-26); and
a printing unit (including 10, 20) configured to print on at least a first side of the substrate, the printing unit being located in a conveying path for the substrate between the feeding device and the delivery unit (col. 4, line 58 to col. 5, line 15) and comprising: 
a first printing group (including 10, FIG. 1A) comprising a printing cylinder (10); and 
a transfer mechanism (3) configured to transfer the substrate, the transfer mechanism being configured so that the transfer of the substrate is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers (col. 5, lines 5-15); and 
wherein the first printing group (including 10) is a collect printing group configured to collect at least two imprints (from plate cylinders 15; FIG. 1A) before printing the at least two imprints onto the substrate (col. 4, lines 42-52); wherein the first side of the substrate is opposite the second side of the substrate (first side and opposing side of security paper).
However, Schwitzky is silent regarding the printing press comprising: a sheet-like polymer substrate with an opaque portion and a transparent portion, the substrate comprising: a first side; and a second side opposite the first side, the transparent portion extending from the first side to the second side; an in-line casting device adapted to apply a layer of material acting as an optical medium directly on the second side of the substrate at the transparent portion and adapted to replicate and form a micro-optical structure in the optical medium on the second side of the substrate, the in-line casting device being located in a conveying path for the substrate between the feeding device and the delivery unit; and wherein the first printing group being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure; and a transfer mechanism configured to transfer the substrate from the in-line casting device to the printing unit, the transfer mechanism comprising a first transfer cylinder downstream of the in-line casting device;  wherein the in-line casting device comprises at least one embossing cylinder configured to act as a carrier supporting a replicating medium designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium and/or act as a conveying cylinder carrying and/or supporting the substrate over an angle range.
Berthon teaches a printing press comprising a sheet-like polymer substrate (1, [0020]) with a transparent portion (opening 10*), the substrate comprising: a first side (II; FIG. 2E); and a second side (I; FIG. 2E) opposite the first side, the transparent portion extending from the first side to the second side (FIG. 2E), an in-line casting device (FIG. 4) adapted to apply (via 14’, 14’’) a layer of material (transparent polymer material 2, [0041-0044]) acting as an optical medium directly on a portion of the second side (I) of the substrate material at the transparent portion (transparent polymer material 2 is filled at the opening 10*; FIG. 2A-E) and adapted to replicate and form a micro-optical structure (L; FIG. 2D-E) in the optical medium on the second side of the substrate (FIG. 2E; [0041-0044]), the opaque portion ([0020]) of the substrate remaining uncovered by the layer of material acting as an optical medium (see FIG. 2E, the lens material are not covering the remaining portions of the substrate 1, which can be opaque, [0020]) and the in-line casting device being located in a conveying path for the substrate between the feeding device (upstream of 18 in FIG. 4 where the sheet is being fed) and the delivery unit (downstream of 22 as in FIG. 4), wherein the in-line casting device (FIG. 5) comprises at least one embossing cylinder (20’, 21, [0041-0044], FIG. 2A-E and 4) configured to act as a carrier supporting a replicating medium (2) designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium ([45]) and/or act as a conveying cylinder carrying and/or supporting the substrate over an angle range (FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the printing unit of Berthon (FIG. 4) to the printing press of Schwitzky (i.e. upstream of printing units of Schwitzky) to form additional security features ([0006, 0008]; Berthon), which would be beneficial to the banknotes of Schwitzky (col. 4, lines 20-30; Schwitzky).  Thus, the combination of Schwitzky, as combined with Berthon, would teach wherein the first printing group (10; Schwitzky) being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure (it is noted that since the printing cylinder of Schwitzky can print on the entirety of the first or second side of the substrate, the printing cylinder of Schwitzky would be capable of printing an image that is in register with the micro-optical structure formed by Berthon); and a transfer mechanism (3; Schwitzky) configured to transfer the substrate from the in-line casting device FIG. 4; Berthon) to the printing unit (10/20 of Schwitzky), the transfer mechanism comprising a first transfer cylinder (one of 3; Schwitzky) downstream of the in-line casting device (FIG. 4; Berthon) to the printing unit (10/20 of Schwitzky).
Furthermore, Schwitzky, as combined with Berthon, is silent regarding at least one drying/curing unit configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate; and wherein the at least one drying/curing unit is located about a portion of the circumference of the first transfer cylinder located immediately downstream of the at least one embossing cylinder..
Richert teaches at least one drying/ curing unit (UV lamp 1 and UV lamp 2, FIG. 1) configured to dry or cure the layer of material ([0013-0015]), the at least one drying/curing unit (UV lamp 2) being located to dry or cure the layer of material from the second side of the substrate (UV lamp 2 faces the surface relief microstructure; FIG. 1); and wherein the at least one drying/curing unit is located immediately downstream of the at least one embossing cylinder (cylinder with shim, [0017]; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the at least one drying/curing unit located downstream of the unit which transferred the UV-curable coating as taught by Richert to the printing press as taught by Schwitzky, as combined with Berthon, to provide additional/back-up drying/curing to the optical medium as originally intended by Schwitzky, as combined with Berthon.  Thus, the combination of Schwitzky, Berthon and Richert would teach at least one drying/ curing unit (UV lamp 2; Richert) configured to dry or cure the layer of material ([0013-0015]; Richert) acting as the optical medium following replication of the micro-optical structure (at 20 of Berthon) in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate (the printed sheet having the material is turned upside down as it transfer from one cylinder to the next; [0081]; FIG. 2A; Schwitzky); and wherein the at least one drying/curing unit (UV lamp 2; FIG. 1; Richert) is located about a portion of the circumference of the first transfer cylinder (since Richert teaches in FIG. 1 that the drying/curing unit (UV lamp 2) is located immediately downstream of the embossing tool (cylinder with shim), combining the drying/curing unit of Richert into the printing press of Schwitzky, as combined with Berthon, would result in placing the drying/curing unit (UV lamp 2) of Richert at the first transfer cylinder 3 of Schwitzky to dry the outward facing surface after traversing cylinder 20 of Berthon) located immediately downstream of the at least one embossing cylinder (20, FIG. 4, Berthon).
Furthermore, Schwitzky, as combined with Berthon and Richert, is silent regarding the printing press further comprising a washing device that is configured to be selectively brought into contact with the at least one embossing cylinder during maintenance operations to clean the surface of the at least one embossing cylinder.
Biagiotti teaches an embossing cylinder ([0019]) comprising a washing device (23B) that is configured to be selectively brought into contact (by moving the washing device along the cylinder, the washing device can selectively wash a part of the cylinder surface in which it contacts) with the at least one embossing cylinder during maintenance operations to clean the surface of the at least one embossing cylinder ([0040], the carriage selectively move the washing device along the surface of the cylinder).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the washing device as taught by Biagiotti to the at least one embossing cylinder (and other plate cylinders) as taught by Schwitzky, as combined with Berthon and Richert, to efficiently clean the cylinder ([0011-0015]; Biagiotti) after usages.
With regards to claim 32, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) is designed to enable or carry out indirect printing (via offset) and comprises more than one plate cylinder (15) configured to cooperate with the printing cylinder and more than one associated inking apparatus (13; col. 4, lines 49-57).
With regards to claim 33, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (FIG. 4) comprises at least one application unit (14) configured to apply at least a part of the layer of material acting as the optical medium ([0041-0044]).
With regards to claim 34, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 33, wherein a screen-printing unit ([0042]) is configured to act as an application unit (14) for applying at least a part of the layer of material acting as the optical medium.
With regards to claim 36, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (FIG. 4) further comprises at least one pressure cylinder (30) or roller configured to cooperate with the at least one embossing cylinder (20) to press the substrate against the replicating medium ([0043]; FIG. 4).
With regards to claim 37, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 36, wherein the at least one embossing cylinder (20) is located in the conveying path of the substrate immediately after an application unit (14; FIG. 4).
With regards to claim 38, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) comprises one or more plate cylinders (15) and one or more associated inking apparatuses (13) designed to enable or carry out offset printing (col. 4, lines 44-57) and/or comprises one or more plate cylinders and one or more associated inking apparatuses designed to enable or carry out indirect relief printing.
With regards to claim 39, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing cylinder (10) of the first printing group is configured to act as a collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (15) and transfer the resulting multicolour pattern of inks onto the substrate and wherein the printing cylinder of the first printing group is configured to transfer the resulting multicolour pattern of inks onto the first side of the substrate (col. 4, lines 42-57) in register with the micro-optical structure (it is noted that since the printing cylinder of Schwitzky can print on the entirety of the first or second side of the substrate, the printing cylinder of Schwitzky would be capable of printing an image that is in register with the micro-optical structure formed by Berthon).
With regards to claim 40, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing unit comprises a second printing group (20) in the substrate path configured to cooperate with the first printing group (10; FIG. 1) in order to build a common nip as a double-sided printing group for a simultaneous recto-verso printing of the substrate ([0036]).
With regards to claim 41, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 40, wherein the second printing group (including 20) is designed as a collect printing group configured to collect at least two imprints (from plate cylinders 25) before being printed onto the substrate and wherein the second printing group (including 20) comprises at least one cylinder (20) configured to act as collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (25) and transfer a resulting pattern of inks onto the respective side of the substrate ([0036]) in register with the micro-optical structure and/or with the printing carried out by the first printing group (FIG. 1A, col. 1, lines 34-57).
With regards to claim 44, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing press comprises a third printing group (including 3; FIG. 1A; it is noted that 3 is shown as a transfer cylinder, however, it can be an additional printing group, col. 5, lines 1-5) in the substrate path configured to print the substrate on one side (5, lines 1-5).
With regards to claim 45, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the micro-optical structure (L; Berthon; FIG. 2E) is configured to be replicated by the in-line casting device (FIG. 4; Berthon) upstream of a location where the printed pattern is printed by the first printing group of the printing unit (FIG. 4 of Berthon upstream of 10, 20 of Schwitzky).
With regards to claim 46, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (FIG. 4) is adapted to apply the  layer of material acting as the  optical medium on the  portion of the second side of the substrate (FIG. 2D) and to replicate and form the  micro-optical structure in the layer of material acting as the  optical medium by firstly applying the material acting as the  optical medium onto the substrate on the second side and downstream being brought into contact with the embossing tool (20) to form an micro-optical structure ([0041-0044]; Berthon).
With regards to claim 48, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the security documents are banknotes (col. 4, lines 20-22).
With regards to claim 49, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 39, wherein the ink patterns collected by the collecting cylinder are of different colours ([0036]).
With regards to claim 51, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 41, wherein the ink patterns collected by the collecting cylinder are of different colours (col. 4, lines 34-57).
With regards to claim 52, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 31, wherein the at least one drying/curing unit is a UV-curing unit ([0015]; Richert).
With regards to claim 54, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 44, wherein the third printing group (including additional printing group 3; col. 5, lines 1-5) in the substrate path is configured to print the substrate on the first side of the substrate (with features from FIG. 4 of Berthon provided upstream of the first transfer roller 3 of Schwitzky, the substrate would have the micro-optical structure facing downward as seen in FIG. 1A of Schwitzky, which is opposite the side of the to be printed side by printing unit 2).
With regards to claim 55, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 31, wherein the drying/curing unit (UV lamp 2; Richert) is configured to dry or cure the layer of material ([0013-0015]; Richert) acting as the optical medium as the substrate is being transferred between the in-line casting device and the printing unit (see combination as in parent claim).
With regards to claim 56, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 55, wherein the drying/curing unit (UV lamp 2; Richert) is located downstream of the casting device (similar to FIG. 1 of Richert, UV lamp 2 is downstream of the casting device (cylinder with shim; [0017])).
With regards to claim 57, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, further comprises a second transfer cylinder (second transfer cylinder 3; FIG. 1A; Schwitzky) immediately downstream of the first transfer cylinder (first cylinder 3, FIG. 1A), each of the first and second transfer cylinders comprising grippers ([col. 5, lines 5-15), and wherein the second transfer cylinder (second transfer cylinder 3; FIG. 1A) is located upstream of the printing cylinder (10/20; FIG. 1A).
With regards to claim 58, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 31, wherein the printing press comprises a transfer cylinder (one of transfer cylinder 3; Schwitzky) between the in-line casting device (FIG. 4; Berthon) and the printing unit (including 10, 20; Schwitzky), and wherein the drying/curing unit is positioned to dry/cure the layer of material acting as the optical medium when the substrate is being carried by the transfer cylinder ([13-0015], Richert).
With regards to claims 59 and 60, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claims 57 and 31, respectively.  However, Schwitzky, as combined with Berthon, Richert, and Biagiotti, is silent regarding wherein the first transfer cylinder is positioned to prevent radiation emitted from the at least one drying/curing unit from reaching the second transfer cylinder.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearrangement of the drying/curing unit of Schwitzky, as combined with Berthon, Richert, and Biagiotti, would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the drying/curing unit of Schwitzky, as combined with Berthon, Richert, and Biagiotti, including the arrangement as claimed with reasonable expectation of performing the same function as originally intended.
With regards to claim 61, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 31, wherein the at least one drying/curing unit (UV lamp 2, FIG. 1; Richert) is positioned to dry or cure the layer of material acting as the optical medium only when the substrate is positioned on the first transfer cylinder (the drying/curing unit (UV lamp 2) of Richert at the first transfer cylinder 3 of Schwitzky to dry the outward facing surface after traversing cylinder 20 of Berthon).
With regards to claim 62, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 31, wherein the washing device is configured to clean the replicating medium after the substrate has been transferred to the first transfer cylinder ([0050]; Biagiotti).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Berthon et al. (US Publication 2016/0339653; hereinafter Berthon), Richert et al. (US Publication 2015/0158323; hereinafter Richert), and Biagiotti (US Publication 2002/0189474) as applied to claim 31, and further in view of Lundvall (US Publication 2015/0360453).
With regards to claim 47, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches (citations to Berthon unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (features from FIG. 4; Berthon) is adapted to apply (via 14) the layer of material acting (transparent polymer material 2, [0041-0044]) as the optical medium on the portion of the second side of the substrate and to replicate and form the micro-optical structure (L, FIG. 2D) in the layer of material acting as the optical medium (FIG. 2D and 4) 
However, Schwitzky, as combined with Berthon, Richert, and Biagiotti, is silent regarding by firstly applying the material acting as the optical medium directly onto a circumferential surface of the embossing tool in an angular segment not yet being covered by the substrate to be applied with the material.
Lundvall teaches forming micro-optical structure by firstly applying the material (curable compound 12) acting as optical medium directly onto a circumferential surface of the embossing tool (20) in an angular segment not yet being covered by the substrate to be applied with the material ([0032], FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to relocate the casting device (including 20, Berthon) of Schwitzky, as combined with Berthon, Richert, and Biagiotti, with reasonable expectation of forming microfeatures on the substrate surface ([0032]; Lundvall).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Berthon et al. (US Publication 2016/0339653; hereinafter Berthon), Richert et al. (US Publication 2015/0158323; hereinafter Richert), and Biagiotti (US Publication 2002/0189474) as applied to claim 52, and further in view of Houjou (US Publication 2011/0205282).
With regards to claim 53, Schwitzky, as combined with Berthon, Richert, and Biagiotti, teaches the printing press according to claim 52.  However, Schwitzky, as combined with Berthon, Richert, and Biagiotti, is silent regarding wherein the UV-curing unit is a UV-LED curing unit.
Houjou teaches UV-curing unit (88) wherein the UV-curing unit is a UV-LED curing unit ([0137]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of UV-curing unit as taught by Schwitzky, as combined with Berthon, Richert, and Biagiotti, with another type of UV-curing unit as taught by Houjou because they are considered art-recognized equivalence ([0137; Houjou).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the remarks on page 13, Applicant argues that Biagiotti discloses the washing device moves along the length of the cylinder to different locations of the cylinder.  Such movement does not require the washing device to be removed from the cylinder.  Thus, Biagiotti fails to disclose that the washing device is selectively brought into contact with a cylinder.
The Examiner respectfully disagrees with Applicant’s argument because Biagiotti does teach the claimed invention. It is noted that the claims only require that the washing device is “selectively brought into contact”, not necessarily removed as alleged by Applicant.  Based on the claimed language, it was interpreted that by moving the washing device along the cylinder, the washing device can selectively wash a part of the cylinder surface in which it contacts.  Thus, Biagiotti does teach the limitations of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853